Allowable Subject Matter
Claims 1-4, 12-16, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 12, and 25 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 12, and 25 identify the uniquely distinct features "a first pixel sub-portion and a second pixel sub-portion for half row reading, the first pixel sub-portion and second sub-pixel portion each separately and independently comprise:…one or more transfer transistors each coupled to a floating diffusion, for transferring the charges generated by the one or more photodiodes in response to incident light during an exposure period and accumulated in the photodiodes during said exposure period respectively to the floating diffusion, wherein the transfer transistor of the first pixel sub-portion is not connected to, and is selected separately and independently from, the transfer transistor of the second pixel sub-portion in order to provide half row reading”.
It is noted that the closest prior art, Kanemitsu (US Patent Pub. # 2015/0163430) relates to a CMOS image sensor, in order to speed up reading of a signal, there is a method of providing a plurality of vertical signal lines per column and reading the signal simultaneously from the plurality of lines.  Ando (US Patent Pub. # 2005/0151866) relates to the field of semiconductor devices, particularly to the operation of an image sensor to achieve improved dynamic range  Kanemitsu or Ando do not specifically teach a first pixel sub-portion and a second pixel sub-portion for half row reading, the first pixel sub-portion and second sub-pixel portion each separately and independently comprise:…one or more transfer transistors each coupled to a floating diffusion, for 
As to dependent claims 2-4, 13-16, and 26, these claims depend on allowable independent claims 1, 12, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269612/30/2021